The Chancellor
decided that the complainant, after having recovered one judgment in a court of record in this state, and having an execution upon that judgment issued to *150the proper county and returned unsatisfied, was not bound to bring another suit upon the judgment in the county where the property of the defendants was situated, or where they resided, before he was authorized to proceed against them in this court; that as the debt was justly due, it was the duty of the defendants to pay it without suit; that if they had a very large property, as it appeared from their answer they had, they should have converted some part of that property into money and paid the debt after it was reduced to judgment, without subjecting the complainant to the expense or delay of any further litigation; and that as the complainant had done all that was necessary to comply with the requisition of the statute, by issuing his execution to the county where the suit was instituted, which was the only one to which it could be legally sent upon that judgment, the bill in this cause was properly filed, and the complainant was entitled to retain his injunction until his debt and costs were paid.